IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

R. W. C.,                             NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-858

AGENCY FOR PERSONS
WITH DISABILITIES,

      Appellee.

_____________________________/

Opinion filed November 9, 2016.

An appeal from an order of the Agency for Persons with Disabilities.

R.W.C., pro se, for Appellant.

Richard Tritschler, General Counsel, and Brian McGrail, Assistant General
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.